DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       INDIRA SEEKRISENJEE and KUMAR SEERKRISENJEE,
                         Appellants,

                                      v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                               No. 4D20-1127

                               [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark Alan Speiser, Judge; L.T. Case No. 17-18079 (21).

  Steven E. Gurian of Marin, Eljaiek, Lopez & Martinez, P.L., Coconut
Grove, for appellants.

   Carlton A. Bober and Paulette Fouts of Vernis & Bowling of Broward,
P.A., Hollywood, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.